Citation Nr: 0837455	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-32 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable rating before May 7, 
2008, and an initial rating higher than 10 percent from May 
7, 2008, for bilateral hearing loss.



REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1964 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  While on appeal in a rating decision 
in June 2008, the RO increased the rating for bilateral 
hearing loss to 10 percent, effective May 7, 2008, the date 
of VA audiological testing, showing an increase in severity.  

In August 2008, the veteran appeared at a hearing before the 
undersigned Veterans' Law Judge.  A transcript of the hearing 
is in the record.


FINDING OF FACT

On VA audiometric testing in November 2006, there was Level I 
hearing in the right ear and Level I hearing in the left ear; 
and on VA audiometric testing in May 2008, there was Level IV 
hearing in the right ear and Level IV hearing in the left 
ear.


CONCLUSION OF LAW

Before May 7, 2008, the criteria for an initial compensable 
rating for bilateral hearing loss have not been met; from May 
7, 2008, the criteria for a rating higher than 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002): 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2007).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  




The RO provided pre- adjudication content-complying VCAA 
notice by letter, dated in May 2006.  Where, as here, service 
connection has been granted and an initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  

Once the claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's 
decision, rating the disability, does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b) (1) is no longer 
applicable in the claim for an initial higher rating.  
Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has afforded the veteran VA 
examinations in November 2006 and in May 2008.  The veteran 
was afforded the opportunity to testify at a personal 
hearing, and the RO has obtained the veteran's service 
treatment records, service personnel records, VA records, and 
private medical records.

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, the rating may be based 
solely on puretone threshold testing (using Table VIa). An 
exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four frequencies 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or greater or when 
the puretone threshold at 1000 Hertz is 30 decibels or less, 
and the threshold at 2000 Hertz is 70 decibels or more.  38 
C.F.R. § 4.86(a), (b).

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.  Ratings for hearing 
impairment are derived by the mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).



The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

Analysis

The record contains VA audiological testing in November 2006 
and in May 2008. 

Compensable Rating before May 7, 2008

On VA audiological testing in November 2006, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 15, 20, 75, 
and 85, respectively; and in the LEFT ear, 10, 10, 80, and 
90, respectively.  

The puretone threshold average was 49 in the right ear and 48 
in the left ear.  Speech discrimination was 92 percent in the 
right ear and 92 percent in the left ear.

Applying the results to TABLE VI, the findings yield a 
numeric designation of I for the right ear as the average 49 
puretone decibel loss is at the range of between 42 and 49 
average puretone decibel loss, and the speech discrimination 
score of 92 is in the range of between 91 and 100 percent.  
For the left ear, the average 48 puretone decibel loss is at 
the range of between 42 and 49 average puretone decibel and 
the speech discrimination score of 92 is in the range of 
between 91-100 percent, which yields a numeric designation of 
I.

Entering the resulting numeric designations of I for the 
right ear and I for the left ear to TABLE VII yields a 
noncompensable or 0 percent disability rating under 
Diagnostic Code 6100.



Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz are all less 
than 55 decibels in each ear, and since the puretone 
threshold is 30 decibels or less at 1000 Hertz, but not 70 
decibels or more at 2000 Hertz an exceptional pattern of 
hearing impairment is not shown under 38 C.F.R. § 4.86 for 
each ear.  

A Rating Higher than 10 Percent from May 7, 2008

On VA audiological testing on May 7, 2008, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 10, 15, 75, 
and 90, respectively; and in the LEFT ear, 10, 15, 80, and 
90, respectively.  The puretone threshold average was 48 in 
the right ear and 49 in the left ear.  Speech discrimination 
was 72 percent in the right ear and 72 percent in the left 
ear.

Applying the results to TABLE VI, the findings yield a 
numeric designation of IV for the right ear as the average 48 
puretone decibel loss is in the range of between 42 and 49 
average puretone decibel loss, and the speech discrimination 
score of 72 is in the range of between 66 and 73 percent.  
For the left ear, the average 49  puretone decibel loss is at 
the range of between 42 and 49 average puretone decibel and 
the speech discrimination score of 72 is in the range of 
between 66 and 73 percent, which yields a numeric designation 
of IV.

Entering the resulting numeric designations of IV for the 
right ear and IV for the left ear to TABLE VII yields a 10 
percent disability rating under Diagnostic Code 6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz are all less 
than 55 decibels in each ear, and since the puretone 
threshold is 30 decibels or less at 1000 Hertz, but not 70 
decibels or more at 2000 Hertz an exceptional pattern of 
hearing impairment is not shown under 38 C.F.R. § 4.86 for 
each ear. 


For these reasons, the preponderance of the evidence is 
against a claim for an initial  compensable rating for 
bilateral hearing loss before May 7, 2008, and an initial 
rating higher than 10 percent from May 7, 2008, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service for a 
rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and 
symptomatology of the service connected disability with the 
established criteria.  If the criteria reasonably describe 
the veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

In various statements and in his testimony, the veteran 
stated that because of his hearing impairment he has 
experienced difficulty at work and in functioning in routine 
daily tasks.  Comparing the veteran's current disability 
level and symptomatology to the Rating Schedule, the degree 
of disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 
38 C.F.R. § 3.321(b)(1).







ORDER

An initial compensable rating before May 7, 2008, and an 
initial rating higher than 10 percent from May 7, 2008, for 
bilateral hearing loss is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


